NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ANDREW JOSEPH JOHNSON,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-5399
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Joshua J. Faett of The Faett Firm, Naples,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.